Title: From Thomas Jefferson to Albert Gallatin, 20 May 1807
From: Jefferson, Thomas
To: Gallatin, Albert


                        
                            Th:J. to mr Gallatin
                            
                            
                                ca. 20 May 1807
                            
                        
                        I believe the law permits us to remove by military force intruders on the lands of the US. if so, should we not
                            give the order to mr Bates, who will set out the moment he is commissioned, & go direct to St. Louis? should not the
                            inclosed be communicated to the land committee?
                    